Citation Nr: 1718903	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate disability, including prostate cancer and prostatic hypertrophy, to include as due to herbicide agent exposure.  

2.  Entitlement to service connection for hypertension (HTN), to include as due to herbicide agent exposure or as secondary to a service-connected disability.  

3.  Entitlement to service connection for a heart disorder, including coronary artery disease (CAD), to include as due to herbicide agent exposure or as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for HTN and for a heart disorder, to include CAD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence of a currently diagnosed prostate cancer; any currently diagnosed prostate disability, to include prostatic hypertrophy, did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein, including exposure to herbicide agents.  





CONCLUSION OF LAW

The criteria for service connection for a prostate disability, to include prostate cancer and prostatic hypertrophy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Standard December 2009 and May 2010 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in August 2015.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.




II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, such as malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For veterans who served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, service connection may be granted for specific disabilities associated with exposure to herbicide agents, including prostate cancer.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his prostate disability, which he believes is prostate cancer, is the result of his exposure to herbicide agents while serving in Vietnam.  The Veteran's service records show that he served in Vietnam from February 1968 to February 1969.  Therefore, he is presumed to have been exposed to an herbicide agent, which establishes an in-service event.

Regarding his contention that he has a current disability of prostate cancer, the weight of the evidence is against such a finding.  The Veteran has refused a biopsy to determine whether he has prostate cancer because of other health risks.  In several written contentions, in particular, those received in April 2011 and November 2013, the Veteran indicated that his private treating physician advised him that his elevated prostate-specific antigens (PSA) count was indicative of the presence of cancerous cells in his prostate and that the elevation for more than a decade suggested slow-growing cancer cells in the prostate.  The Veteran stated that his private physician did not recommend a prostate biopsy.  The Veteran also submitted two internet articles in support of his claim.  One article indicated that elevated PSA levels might be indicative of prostate cancer, prostatitis or an enlarged prostate.  The other article identified Doxazosin as a group of drugs that were used to improve urination in men with benign prostatic hyperplasia (enlarged prostate).  

The Board notes that while private treatment records show the Veteran has had elevated PSAs since 2003, he has never been diagnosed with prostate cancer.  A November 2004 private treatment record indicates the Veteran refused further evaluation despite a discussion of the risk of prostate cancer.  Subsequent treatment records show assessments of prostatic hypertrophy and enlarged prostate.  He was diagnosed with prostatic hypertrophy during a VA Agent Orange Registry examination in March 2009.  At that time, physical examination revealed a huge prostate with no nodules palpated.  

An August 2015 VA examiner, after reviewing the Veteran's claims file and examining him, noted that the Veteran had received no chemotherapy, radiotherapy or hormone suppression therapy for prostate cancer.  He explained that prostatitis, benign prostatic hyperplasia, and prostate cancer can all be associated with elevations of PSA levels.  He indicated that since the Veteran's medical records reflect diagnoses of and treatment for hypertrophy and prostatitis since about 2003, that the elevated PSA levels did not support a diagnosis of prostate cancer.  The examiner opined that without histological evidence of or treatment for prostate cancer, it was unlikely the Veteran had prostate cancer since his PSA had been elevated since 2003 without the development of known metastasis.  He concluded that the majority of evidence did not support a prostate cancer diagnosis.

While the Veteran can competently report his symptoms, any opinion regarding whether he has prostate cancer requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his elevated PSA levels are evidence that he has prostate cancer.  The Board places greater weight of probative value on the August 2015 VA examiner's statement that elevated PSA levels can be associated with prostate disabilities other than cancer, including prostatic hypertrophy, a disability for which the Veteran has received treatment.  Likewise, the Veteran has submitted no medical treatment records or opinions that show he has been diagnosed with prostate cancer.  In this respect, while the Veteran indicates his private physician has told him the elevated PSA levels are indicative of cancerous cells in his prostate, a review of the physician's treatment records, show that while the physician has noted the risks, he has not provided a diagnosis of prostate cancer or an opinion that the Veteran has prostate cancer.  

Moreover, the submitted internet articles, standing alone, do not address the facts that are specific to the Veteran's case, specifically whether the Veteran currently has prostate cancer.  In fact, both articles identified diagnoses other than prostate cancers that could cause elevated PSA levels and for which specific medications were prescribed.  Accordingly, the articles are of negligible probative value and are afforded less weight than the opinion of the August 2015 VA examiner which addresses facts specific to the Veteran's condition and medical history.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Based on the evidence of record and examination of the Veteran, the August 2015 VA examiner specifically concluded that it was unlikely the Veteran had prostate cancer.  There is no medical evidence of record directly contradicting this opinion.  Therefore, the Board finds that as the Veteran has not been diagnosed with a disability that has been associated with herbicide agent exposure, service connection for a prostate disability on a presumptive basis is therefore not warranted.  

While service connection may not be granted on a presumptive basis for the Veteran's prostate disability, he is not precluded from establishing service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran does not claim that his prostate disability had its onset in service, nor does any of the evidence show that his current prostate disability, diagnosed as prostatic hypertrophy and enlarged prostate, had its onset in service.  Service treatment records do not show any relevant complaints, treatment, symptoms or diagnoses.  There is no medical evidence of a prostate disability until 2003; more than 20 years after the Veteran's separation from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Additionally, there is no competent medical evidence or opinion that the Veteran's prostate disability is related to service or any incident therein, to include his conceded exposure to herbicide agents, and neither the Veteran nor his representative have submitted any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a prostate disability, to include prostatic hypertrophy.

The Board acknowledges the Veteran's adamant assertions that he has prostate cancer and that his prostate condition is a result of service, and specifically exposure to herbicide agents while serving in Vietnam.  As noted above, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing a prostate disability or opining as to a link to service or exposure to herbicide agents.  Thus, his statements regarding any link to service, or claiming that he has a diagnosis of prostate cancer based on his subjective symptoms and elevated PSA levels alone, are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record that relates any current prostate disability to service or to exposure to herbicide agents during service.  

The Board finds that the preponderance of the evidence weighs against the claim for service connection for a prostate disability, to include prostate cancer and prostatic hypertrophy, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a prostate disability, to include prostate cancer and prostatic hypertrophy, is denied.  


REMAND

In June 2015, the Board remanded the Veteran's claims of entitlement to service connection for HTN and heart disease, to include CAD, to afford the Veteran a VA examination conducted by a cardiologist to obtain current heart disability diagnoses, and indicate whether any qualified as ischemic heart disease, and if not, provide an opinion whether any heart disability was caused or aggravated by the Veteran's service, including his exposure to herbicide agents in service, and/or a service-connected disability.  The examiner was also to provide opinions regarding whether the Veteran's current HTN was caused by or aggravated by his service, including herbicide agent exposure during service, and/or a service-connected disability.  

Although the Veteran was provided a VA examination in August 2015, the examiner was not a cardiologist as requested.  The examiner diagnosed CAD, a diagnosis recognized by VA regulations as ischemic heart disease for purposes of presumptive service connection due to exposure to herbicide agents.  However, the VA examiner indicated that the Veteran's diagnosed CAD was non-critical and did not qualify within the generally accepted medical definition of ischemic heart disease but provided no rationale for this determination.  Further development on the issues of entitlement to service connection for HTN and heart disease, to include CAD, is warranted, as the RO has not substantially complied with the directives of the prior June 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Obtain any updated VA treatment records from March 2017 to the present.

3.  Obtain a supplemental VA medical opinion from a cardiologist to clarify the nature and etiology of each of the Veteran's diagnosed heart disabilities and his diagnosed HTN.  The electronic claims file must be made available to the reviewing cardiologist, and the clinician must specify in the opinion that the file has been reviewed.  

Another examination of the Veteran must be performed only if deemed necessary by the reviewing cardiologist.  If it is determined that another examination is necessary, then the examination must be scheduled with a physician who possesses experience in diagnosing cardiac disabilities, including those that qualify as ischemic heart disease.

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the reviewing physician should provide the following opinions:  

(a)  Identify each heart disability found and indicate whether any is an ischemic heart disease.  

(b)  For each heart disability determined to be non-ischemic, please explain why the heart disability does not qualify as ischemic heart disease under the generally accepted medical definition of ischemic heart disease.  

(c)  For each heart disability determined to be non-ischemic, please provide an opinion as to whether the heart disability is at least as likely as not (50 percent or better probability) related to his active duty service or any incident therein, to include exposure to herbicide agents.  

(d)  For each heart disability determined to be non-ischemic, provide an opinion as to whether the heart disability is at least as likely as not (50 percent or better probability) caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) a service-connected disability.  

(e) Regarding HTN, provide an opinion as to: (1) whether it is at least as likely as not (50 percent or better probability) that the Veteran has HTN causally related to service (to include exposure to herbicide agents and a blood pressure reading of 126/90 at separation from service); and (2) whether it is at least as likely as not (50 percent or better probability) that the Veteran has HTN that is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) a service-connected disability.

A complete rationale for all opinions must be provided that addresses the private treatment records, the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and HTN, as well as the Veteran's statements regarding the onset of his symptoms.  If the physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

4.  After the completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If either benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


